[Cite as Disciplinary Counsel v. Lynch, 130 Ohio St.3d 1206, 2011-Ohio-5410.]




                         DISCIPLINARY COUNSEL v. LYNCH.
[Cite as Disciplinary Counsel v. Lynch, 130 Ohio St.3d 1206, 2011-Ohio-5410.]
Attorneys at law—Reciprocal discipline from the State Bar of Arizona—Public
        Reprimand—Gov.Bar R. V(11)(F)(4).
   (No. 2011-1190—Submitted October 5, 2011—Decided October 14, 2011.)
       ON CERTIFIED ORDER of the Supreme Court of Arizona, No. 10-0651.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On July 8, 2011, relator, Disciplinary Counsel, filed with this court
a certified copy of an order of the Supreme Court of Arizona entered March 8,
2011, in In re a Non-Member of the State Bar of Arizona, in Case No. 10-0651,
admonishing respondent, David M. Lynch. On July 25, 2011, this court ordered
respondent to show cause why identical or comparable discipline should not be
imposed in this state. Respondent filed a response to the show cause order, and
relator filed a reply to the response.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(11)(F)(4), respondent, David Marlborough Lynch,
Attorney Registration No. 0006380, last known business address in Wickliffe,
Ohio, is publicly reprimanded.
        {¶ 4} It is further ordered, sua sponte, by the court, that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if, after the date of this order, the
Clients' Security Fund awards any amount against respondent pursuant to
                            SUPREME COURT OF OHIO




Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of such award.
       {¶ 5} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                          2